DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 13-15 recite “and/or” which renders the scope of the claim vague and indefinite since it is unclear if a combination or alternative of elements are intended by such recitation. For purposes of examination, “and/or” is intended to refer alternative of elements since such is broader scope of the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stol (US 4,580,026).
Stol shows the method and system claimed including advancing an electrode wire (13) toward a workpiece (23) to initiate a material processing operation, regulating heating of an extension of the electrode by regulating current supplied to the electrode during the material processing operation. But, Stol does not explicitly show for regulating enthalpy of the extension of the electrode. 
However, Stol discloses for applying current to the electrode to control its heat/temperature thereof, and as enthalpy of the electrode is controlled or regulated by current applied thereto, Stol is deemed to show regulating the enthalpy of the electrode wire with its current control thereof. 
Thus, it would have been obvious to one of ordinary skill in the art to adapt Stol with regulating the enthalpy of the electrode as the current is regulated to control and achieve the desired temperature of the electrode as the enthalpy is proportionally related with its heating temperature as also recited in claim 9 wherein regulating the temperature would predictably result in regulating the enthalpy.  
With respect to claim 2, 5-9 and 13-15, Stol further teaches for determining a thermal state (temperature) of the wire/electrode based on the current, average electrical resistivity, the length of a preheated wire, the wire type (including specific heat of wire alloy, alloy density, and wire’s cross -sectional area, and the wire feed rate; also, see column 6, line 41 to column 7, line 6) so that the desired heating temperature of the electrode wire can be maintained (column 2, lines 43-47). Thus, it would have also have been obvious to one of ordinary skill in the art to control the current applied to the electrode wire based on the type of wire selected by the user so that the desired thermal sate, including the recited state of the enthalpy or the claimed relationship of claim 8, of the wire/electrode can be controlled and maintained at the desired enthalpy state as the desired heating temperature is controlled and maintained. 
With respect to claims 16, 17 and 20, Stol further shows a power supply (P), a wire feeder (WF) that feeds the wire at a given rate, a control system (C), and a current sensor that detects the current supplied to the wire electrode as the current is proportionally related with the feed rate (also, see Figure 4), and it would also have been obvious to regulate the wire feeder so that the desired welding output can be effectively and predictably maintained including the desired enthalpy. 
Claims 3, 11, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stol as applied to claims 1, 2, 5-10, 13-17 and 20 above, and further in view of Hutchison (US 2004/0188404) and Stava et al (US 5,001,326). 
Stol shows the method and system claimed except for the current that is regulated based on a determined electrode extension error.	
Hutchison shows it is known to regulate current to control the heating of the electrode based on a measured or determined electrode stick out/extension error. Also see para [0012]-[0020] and para [0044].  
Stava also shows it is known to monitor welding parameters including input powers for maintaining and forming a welding wire extension or stick out wherein the desired welding extension/stick out operation is determined by measuring the actual extension output/wattage which is compared to a reference output/wattage to determine an error and further control and adjust the welding current to bring the welding output to the desired welding output/reference output. Also see column 5, line 63 to column 6, line 8.
In view of Hutchison and Stava, it would have been obvious to one of ordinary skill in the art to adapt Stol with the current of the electrode that is regulated based on the determined electrode extension/stick out error to control the heating temperature of the electrode that would also proportionally control and regulate the enthalpy of the electrode as desired by the user. 
With respect to claim 12, Hutchison also shows adjusting a wire feed speed based on the stick out length and adjusting welding parameters (para 0012), and as Stava teaches for using the extension error signal for controlling a welding parameter including the current, it would have been obvious to regulate the feed speed based on the extension error, which is known to affect the current, so that the desired current is further controlled or maintained so as to also control and maintain the desired temperature and the enthalpy of the electrode as desired by the user. 
Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stol in view of Hutchinson and Stava as applied to claims 3, 11, 12 and 18 above, and further in view of Davidson et al (US 2004/0069759).
Stol in view of Hutchinson and Stava shows the method and system claimed except for the current that is regulated by a proportional gain value. 
	Davidson shows it is known to regulate a current based on sampling parameter of an error that compares a measured parameter with a desired/ideal parameter wherein the error value is provided with a gain factor/module to produce a desired output current as illustrated in Figure 3. 
	In view of Davidson, it would have been obvious to one of ordinary skill in the art to adapt Stol, as modified by Hutchinson and Stava, with a regulated current based on the difference between the measured electrode extension and the reference/ideal electrode extension as taught by Stata that is further provided with a proportional gain value to more effectively and accurately determine and control a welding parameter including a current supply to produce an output current to predictably achieve the desired heating temperature or enthalpy of the electrode wire. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,828,728 (hereinafter US ‘728). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims of US ‘728 teach the recited method and system claimed including advancing an electrode toward a workpiece and regulating enthalpy of the electrode wherein an end of an extension of the electrode as a part of the electrode would also be regulated. It is also noted that the more detailed claim scope of US ‘728 is deemed to anticipate the broad claim scope of the pending claims of the present application wherein the claim variations of the pending claims are also deemed obvious variants of the patented claims of US ‘728. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bayer et al (US 2004/0149700) shows a relationship between enthalpy and temperature that are proportionally related as illustrated in Figure 1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761